Case 8:08-cr-00024-CJC Document 199 Filed 03/16/20 Page 1 of 6 Page ID #:3247




                                                              03/16/2020
                                                                     gga
Case 8:08-cr-00024-CJC Document 199 Filed 03/16/20 Page 2 of 6 Page ID #:3248
Case 8:08-cr-00024-CJC Document 199 Filed 03/16/20 Page 3 of 6 Page ID #:3249
Case 8:08-cr-00024-CJC Document 199 Filed 03/16/20 Page 4 of 6 Page ID #:3250
Case 8:08-cr-00024-CJC Document 199 Filed 03/16/20 Page 5 of 6 Page ID #:3251
Case 8:08-cr-00024-CJC Document 199 Filed 03/16/20 Page 6 of 6 Page ID #:3252
